Citation Nr: 1453208	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12- 18 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to a service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Air Force from August 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Said Rating Decision denied numerous other issues.  However, in his Notice of Disagreement received in January 2012 and a second Substantive Appeal received in December 2012 (the first having been received in July 2012), the Veteran clarified he was limiting his appeal to the issue of a TDIU due to service-connected disability.  

The issue of entitlement to a TDIU was previously denied in an April 2003 Rating Decision.  However, the Veteran withdrew his TDIU appeal in May 2003.  Entitlement to a TDIU was again denied in an April 2008 Rating Decision.  The Veteran again withdrew his claim for a TDIU in April 2010.  

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2013.  A transcript of said hearing has been associated with the record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with that hearing.  38 C.F.R. § 20.1304(c) (2014).  The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1. Service connection is currently in effect for a single disability, fracture/dislocation of the right ankle (fibula) with post-traumatic arthritis, evaluated as 20 percent disabling.

2. The Veteran's service-connected disability alone does not preclude substantially gainful employment consistent with his education and occupational experience.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran was provided the requisite notice by the RO in a letter mailed in October 2010, prior to the adjudication of his TDIU claim in March 2011.  The Veteran was notified what information and evidence is needed to substantiate a claim for a TDIU, as well as of VA and the Veteran's respective duties for obtaining evidence.  

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  Nor has the Veteran indicated that there are any outstanding treatment records relevant to his claim for a TDIU.  

The Board recognizes that a VA examination has not been provided which discusses how the Veteran's service-connected right ankle disability may relate to his employability.  However, the Board finds that such an examination is not warranted because the evidence currently of record is sufficient to adjudicate the TDIU claim, as a VA joints examination was provided in November 2010.  Moreover, the weight of the evidence does not show that the Veteran would be unable to perform his previous employment as a truck driver due solely to his single service-connected disability (fracture/dislocation of the right ankle (fibula) with post-traumatic arthritis).  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities"); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).  The present case involves a single service-connected disability and the weight of the evidence of record does not indicate the Veteran is unemployable due solely to his service-connected disability.  Hence, further examination is not warranted.  

As a result, no additional notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B. TDIU-Legal Criteria

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  For the above purposes of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, based on referral for extraschedular consideration, in exceptional cases, when the veteran is unable to secure and follow a substantially-gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2014). 

Substantially-gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

A Veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a), (b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

C. TDIU-Analysis

Initially, the Board notes that the Veteran has numerous non-service-connected disabilities, consisting of:  (1) generalized arthritis; (2) degenerative changes of the right hip; (3) degenerative changes of the left hip; (4) degenerative osteoarthritis, C3-C7; (5) degenerative changes of the thoracolumbar spine; (6) bilateral eye condition; (7) glaucoma; (8) sleep disturbance, associated with an acquired psychiatric condition, claimed to include post-traumatic stress disorder (PTSD); (9) chronic sore throat; (10) skin condition (to include chloracne, lesions and blisters, to include as due to exposure to Agent Orange); (11) Type II diabetes mellitus (DM) (to include as due to exposure to Agent Orange); (12) headaches, associated with glaucoma; (13) neuropathy of the right upper extremity (claimed associated with the fingers, associated with Type II DM); (14) neuropathy of the left upper extremity (claimed associated with the fingers, associated with Type II DM); (15) right leg condition; (16) neuropathy of the right lower extremity (claimed associated with the right foot, associated with Type II DM); (17) neuropathy of the left lower extremity (claimed associated with the left foot, associated with Type II DM); (18) an acquired psychiatric condition, to include PTSD (also claimed as personal trauma); and (19) dysthymic disorder (claimed as depression, anxiety, fear, uncertainty, and bipolar disorder).  See February 2013 Rating Decision.  

The Veteran has been granted entitlement to non-service-connected pension.  See VA Form 21-8947 dated April 2010; March 2011 Rating Decision.  

The pertinent evidence of record includes the Veteran's testimony during his April 2009 hearing at the RO, wherein he testified that with respect to his claim for a TDIU, he had significant problems with respect to his ankle, hip, and arthritis.  The Veteran also testified that his work history consisted of driving a truck and manual labor.  See RO hearing transcript, page 6.  

During VA joints examination in September 2009, the examining physician found that the examination revealed some tenderness and limitation of motion of the right ankle, but that the Veteran continued to ambulate comfortably and take care of his home and day-to-day needs.  X-ray examination showed an old trauma to the left fibula and bilateral ankle osteoarthritis.  The examiner concluded that, while there were mild limitations in function, compared to previous examinations there was no evidence of increased functional disability.  

VA treatment records dated July 8, 2008, to November 5, 2009, are negative for complaints of, or treatment for, a right ankle disability.  The Veteran attended a VA joints examination in November 2009.  He described constant right ankle pain which flared with weight-bearing activity and walking on uneven surfaces.  The examiner assessed post-traumatic change in the right ankle with degenerative osteoarthropathy changes.  The examiner opined that the Veteran was, by self-report, able to work for twenty-five years after his ankle injury in 1969, and that he reported he could walk two miles, stand for one hour, and sit for an unlimited duration.  The examiner concluded that the Veteran was capable of sedentary or partial sedentary work if he wished to do so.

The Veteran filed his informal claim for TDIU in October 2010.  He attributed his TDIU to low back pain, arthritis, and hip trauma.  In his VA Form 21-8940 filed that same month, he attributed his unemployability not only to his service-connected right-ankle disability but also to joint disease, eyes, and glaucoma.

During November 2010 VA examination of the joints the Veteran reported that he had no difficulty driving and walked one mile with a cane.  Upon examination, the right ankle appeared to be normal, with no evidence of fatigue, weakness or lack of endurance with repetitive use.  There was also no objective evidence of painful motion, edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  X-ray examination showed mild degenerative changes in the right ankle, similar to previous study.  The examiner's assessment was that there was no objective evidence of right ankle disability, as the X-rays were similar to prior films showing mild degenerative changes and treatment notes showed no recent complaints of or treatment for an ankle condition.  She did not provide an opinion as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

In a VA Form 21-8940 submitted in January 2012, the Veteran attributed his unemployability solely to his service-connected right ankle disability.  VA outpatient treatment records dated in January 2013 show treatment for neuropathy of the feet.  Additional VA treatment records dated from March 2010 to May 2012, June 2012 to September 2012, and October 2012 to January 2013, are negative for complaints of, or treatment for, a right ankle disorder.  

A letter from K.C., M.D., of the VA Montana Health Care System, dated August 2013, indicated that the Veteran has neuropathy in his feet, but made no mention of an ankle disorder.  During his September 2013 videoconference hearing before the undersigned, the Veteran testified that:  (1) he was not in receipt of disability compensation from the Social Security Administration (SSA); (2) he drove a tractor-trailer intermittently for about twenty-five years, and was otherwise doing construction work; (3) that he walked with a cane, could not stand for a long time, and could drive a short distance; and (4) that his service-connected right ankle disability-while resulting in pain during walking, required use of a cane, and did not allow him to stand for long periods of time-did not, alone, cause him to be unable to work.  See Board videoconference hearing transcript, pages 7-9, 13-15.  

Here, the Veteran does not meet the schedular criteria for a TDIU because his right ankle disability is evaluated as 20 percent disabling.  See 38 C.F.R. § 4.16(a).  The Veteran does not have a single disability rated at 60 percent or more in the present case.  The Board finds, therefore, that entitlement to a TDIU is not warranted on a schedular basis. 

Additionally, the Board finds that referral for an extraschedular consideration of a TDIU is not warranted.  In this case, the weight of evidence of record does not show that the Veteran is unemployable solely due to his service-connected right ankle disability.  

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, a TDIU is not warranted.  While the Veteran has contended at various times that he is unemployable due either to:  (1) his sole service-connected disability; (2) his service-connected disability in conjunction with non-service connected disabilities; or (3) non-service-connected disabilities alone-he most recently testified during his September 2013 videoconference hearing before the undersigned that he was not unemployable due solely to his service-connected right ankle disability.  The Board finds this testimony to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In addition to the Veteran's September 2013 videoconference hearing testimony that his service-connected right ankle disability alone did not cause him to be unable to work, a VA physician opined in November 2009 that the Veteran was capable of sedentary or partial sedentary work if he wished to do so.  There is no competent evidence of record that the Veteran is unable to work due solely to his service-connected right ankle disability.  

Rather, the Board finds, based on consideration of all of the medical and lay evidence of record, that the Veteran is shown to be disabled due to a combination of his non-service-connected disabilities.  There is nothing in the record to show that the Veterans service-connected right ankle disability alone causes impairment with employment over and above that which is contemplated in the assigned schedular rating in this case.  The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.  Because the preponderance of the evidence is against the appeal for a TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

A total disability rating based upon individual unemployability due to service-connected disability is denied.  



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


